DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5, 11-15, and 18-26 are cancelled. A complete action on the merits of pending claims 1, 3, 4, 7-10, 16, and 17 appears herein.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. Applicant argues that Rioux (US 2005/0171525 A1) fails to teach an outer conductive structure formed on an outer surface of the balloon. Examiner respectfully disagrees. Rioux, in Page 2, Par. [0026], teaches the electrical conductivity of the electrically conductive portions of the balloon can be achieved using a conductive layer or coating, such as a conductive ink, or with conductive elements attached to the balloon.

Claim Objections
Claims 3, 4, 6-10 and 17 are objected to because of the following informalities: 
In claims 3, 4, and 6-10, the term “An electrosurgical instrument” should read --The electrosurgical instrument--
In claim 17, the term “An electrosurgical apparatus” should read --The electrosurgical apparatus--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4, 6-10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “duodenal mucosal tissue” in the second and eleventh lines of the claim, and the limitation “biological tissue” in the eighth and sixteenth lines of the claim. It is unclear whether the terms “duodenal mucosal tissue” and “biological tissue” refer to the same tissue, or different tissue. For the purpose of examination, the term “biological tissue” are interpreted as “duodenal mucosal tissue”. Claims 3, 4, and 6-10 are rejected due to their respective dependencies on claim 1.
	Claim 4 recites the limitation “biological tissue” in the fourth line of the claim. It is unclear whether the term “biological tissue” refers to the same tissue as the term “duodenal mucosal tissue” in claim 1, or a separate tissue. For the purpose of examination, the term “biological tissue” are interpreted as “duodenal mucosal tissue”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al. (hereinafter “Rioux525”) (US 2005/0171525 A1) in view of Hancock et al. (hereinafter “Hancock”) (2013/0289557 A1).
Regarding claim 1, Rioux525 teaches
An electrosurgical instrument capable of ablating duodenal mucosal tissue; (Page 1, Par. [0024]: An apparatus comprising a catheter, a conductive element and a balloon) the instrument comprising:
 A flexible cable (Page 1, Par. [0024]: conductive element) for conveying energy from a generator located externally to a patient (Fig. 14, Char. 1440: RF generator; Page 4, Par. [0045]: RF generator 1440 can be used with any of the balloon catheters), configured to convey energy to a treatment site located inside a duodenum of the patient. (One of ordinary skill in the art would recognize that the electrosurgical balloon catheter of Rioux could be used at a variety of treatment sites, including inside a duodenum of a patient.)
an applicator located at a distal end of the flexible cable, (Fig. 8, Char. 800: multilayer balloon// Fig. 7, Char. 720: multilayer balloon) the applicator having an energy delivery structure connected to receive energy from the cable and to deliver the received energy into biological at the treatment site (Fig. 8, Char. 821 and 823// Fig. 7, Char. 721 and 728) 
wherein the applicator includes a radially extendable balloon (The applicator is a radially extendable multilayer balloon (800)//(720)) arranged to move the energy delivery structure into contact with duodenal mucosal tissue at the treatment site, (Page 5, Claim 1: the balloon has both a collapsed configuration and an expanded configuration. The balloon is capable of expanding, which could move the conductive layer ((821) of balloon (800))//((728) of balloon (720)) into contact with a target tissue. One of ordinary skill in the art would recognize that a target tissue could include duodenal mucosal tissue) and 
wherein the energy delivery structure (Fig. 8, Char. 821 and 823//Fig. 7, Char. 723 and 727) comprises: 
an internal conductive element disposed within a volume enclosed by the balloon, (Fig. 8, Char. 823: conductive layer//Fig. 7, Char. 721: conductive portion; Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink) the internal conductive element being electrically connected to a conductor of the flexible cable to launch the energy into biological tissue at the treatment site; (Page 5, Claim 1) 
an outer conductive structure formed on an outer surface of the balloon, (Fig. 8, Char. 821: conductive layer//Fig. 7, Char. 728: conductive portion; Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink.) the outer conductive structure being electrically connected to a second conductor of the flexible cable. (Pages 2-3, Par. [0033] and [0034]: Multilayer balloons (720 and 800) operate as bipolar devices. The outer conductive layer (821) and outer conductive portion (728 would inherently be connected to a second conductor of the flexible cable.)
Rioux525 does not explicitly teach the cable to be a coaxial cable, the energy delivery structure connected to receive and deliver microwave energy from the coaxial cable, the conductor of the flexible cable to be an inner conductor electrically connected to the internal conductive element, the second conductor of the flexible cable to be an outer conductor electrically connected to the outer conductive element. 
Hancock, in a similar field of endeavor, teaches
a flexible coaxial cable, (Page 8, Par. [0114]: the coaxial feed line in shaft (240)) for conveying microwave energy (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line) from a generator (Page 8, Par. [0114]: microwave frequency energy and RF energy is fed from a generator (not shown)) to a treatment site located inside a duodenum of the patient; (Fig. 5; and Page 8, Par. [0114]: The microwave and RF energy is received at the instrument tip (238) which produces fields (240) that couple into tissue (242) to coagulate and cut said tissue. One of ordinary skill in the art would recognize that tissue (242) could be tissue located inside a duodenum of a patient) The flexible coaxial cable comprising an inner conductor (Fig. 1, Char. 106: inner conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and an outer conductor; (Fig. 1, Char. 108: outer conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and 
an applicator located at a distal end of the flexible coaxial cable, (Fig. 5, Char. 238: instrument tip) the applicator having an energy delivery structure connected to receive microwave energy from the coaxial cable and to deliver the received microwave energy into biological tissue at the treatment site, (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line, to produce fields that couple into biological tissue (242) to coagulate and cut said tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rioux525 to incorporate the teachings of Hancock, and configure Rioux525 to also receive and deliver microwave energy by connecting the inner and outer conductive layers/portions (823, and 821)//(721 and 728) of the multilayer balloon of Rioux525 with the generator and respective inner and outer conductors of the coaxial feed line of Hancock. Doing so 
Regarding claim 6, the combination of Rioux525/Hancock, as applied to claim 1 above, teaches the energy delivery structure comprises a bipolar emitting structure formed by the outer conductive structure and the internal conductive element; (Rioux525: Pages 2-3, Par. [0034]: Balloon catheter (800) can operate as a bipolar device where conductive layer (823) acts as one pole, and conductive layer (821) acts as another pole//Rioux: Page 2, Par. [0033]: Multilayer balloon (720) can operate as a bipolar device where each balloon portion (723) and (727) are separate poles) wherein the bipolar emitting structure is capable of emitting both microwave and RF energy. (It is implicit that this feature be present in the Rioux525/Hancock combination, based on the rejection to claim 1 above.)
Regarding claim 7, the combination of Rioux525/Hancock, as applied to claim 6 above, teaches the outer conductive structure has a plurality of radiating slots formed therein. (Rioux525: Fig. 8, Char. 824: portions)
Regarding claim 9, the combination of Rioux525/Hancock, as applied to claim 6 above, teaches the internal conductive element is a conductive layer formed on an internal surface of the balloon. (Rioux525: Fig. 8, Char. 823: conductive layer; Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink.)
Regarding claim 10, the combination of Rioux525/Hancock, as applied to claim 6 above, teaches the internal conductive element is a conductive layer formed on an outer surface of an auxiliary inflatable balloon located within the volume enclosed by the balloon. (Rioux525: Fig. 7: inner conductive portion (721) is part of inner balloon (723) which is within the volume enclosed by outer balloon (727); Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux525 (US 2005/0171525 A1) in view of Hancock (2013/0289557 A1), as applied to claim 6 above, and further in view of Rioux (hereinafter “Rioux098”) (US 9,855,098 B2).
Regarding claim 8, the combination of Rioux525/Hancock, as applied to claim 6 above, does not explicitly teach the internal conductive element is electrically connected to the outer conductive structure at a distal end of the balloon.
Rioux098, in an analogous device, teaches an ablation device (Fig. 4, Char. 14: ablation device) comprising a multilayer balloon (Fig. 4 and 5, Char. 200: applicator head), wherein the multilayer balloon comprises conductive elements, (Fig. 5, Char. 206: conductive tines) and a plurality of perforations (Fig. 5, Char. 210: perforations) to allow fluid to pass between an inner and outer balloon, and exit the perforations to contact the outer surface of the outer balloon (204) and any tissue in contact with the outer balloon (204), thereby electrically connecting the internal conductive element to the outer conductive element. (Col. 8, Lines 27-33)
(Rioux525: Pages 3-4, Par. [0042])
Additionally, as the electrically conductive fluid flows between the inner and outer balloons and comes into contact with the inner and outer conductive portions, it would electrically connect the inner and outer conductive portions, similar to if they were linked by a conductive wire. This would occur wherever the conductive portions are located along the multilayer balloon structure, including the distal end.
Claim 1 is rejected again under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. (hereinafter “Subramaniam”) (US 2015/0374436 A1) in view of Hancock (US 2013/0289557 A1).
Regarding claim 1, Subramaniam teaches
(Fig. 1, Char. 10: ablation device) the instrument comprising:
 A shaft for conveying energy (Fig. 1, Char. 12: shaft) from a generator located externally to a patient, (Fig. 1, Char. 34: RF generator) configured to convey energy to a treatment site located inside a duodenum of the patient. (One of ordinary skill in the art would recognize that the device of Subramaniam can be used to treat tissue inside a duodenum of a patient)
an applicator (Fig. 9, Char. 196b: distal section) located at a distal end of an elongate shaft (Fig. 9, Char. 168: elongate shaft), the applicator having an energy delivery structure (Fig. 9, Char. 174, 186, and 184) connected to a generator, located externally to a patient, (Fig. 9, Char. 34: RF generator) to receive energy and deliver the received energy into biological tissue at the treatment site. (Page 8, Par. [0104]: The device can provide ablation over a relatively large area via conduction through the balloon (174) or over a relatively small, focused area via the second electrode (186), which is in direct contact with tissue; One of ordinary skill in the art would recognize that the device of Subramaniam can be used to treat tissue inside a duodenum of a patient) 
wherein the applicator includes a radially extendable balloon (Fig. 9, Char. 174: balloon) arranged to move the energy delivery structure into contact with duodenal mucosal tissue at the treatment site, (Page 8, Par. [0102]: The inflatable balloon (174) can be inflated at a target location within the body and brought into contact with the body tissue to be treated.) and 
(Fig. 9, Char. 174, 186, and 184) comprises: 
an internal conductive element disposed within a volume enclosed by the balloon, (Fig. 9, Char. 184: first electrode), the internal conductive element (Fig. 9, Char. 192: first electrical wire) being electrically connected to a conductor of the shaft (Page 8, Par. [0104]: First electrical wire (192) is electrically coupled to the first electrode (184)) to launch a treatment energy into biological tissue at the treatment site. (Page 8, Par. [0104]: First electrode (184) provides ablation over a relatively large area via conduction through the balloon (174)), the outer conductive structure being electrically connected to a second conductor of the shaft; (Fig. 9, Char. 194: second electrical wire; Page 8, Char. [0104]: Second electrical wire (194) is electrically coupled to second electrode (186)) and 
an outer conductive structure formed on an outer surface of the balloon, (Fig. 9, Char. 186: second electrode)
Subramaniam does not explicitly teach the shaft comprises a flexible coaxial cable for conveying microwave energy, the energy delivery structure connected to receive and deliver microwave energy from the coaxial cable, the conductor within the shaft to be an inner conductor electrically connected to the internal conductive element, the second conductor of the shaft to be an outer conductor electrically connected to the outer conductive element. 
Hancock, in a similar field of endeavor, teaches
(Page 8, Par. [0114]: the coaxial feed line in shaft (240)) for conveying microwave energy (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line) from a generator (Page 8, Par. [0114]: microwave frequency energy and RF energy is fed from a generator (not shown)) to a treatment site located inside a duodenum of the patient; (Fig. 5; and Page 8, Par. [0114]: The microwave and RF energy is received at the instrument tip (238) which produces fields (240) that couple into tissue (242) to coagulate and cut said tissue. One of ordinary skill in the art would recognize that tissue (242) could be tissue located inside a duodenum of a patient) and
wherein the flexible coaxial cable comprises an inner conductor (Fig. 1, Char. 106: inner conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and an outer conductor; (Fig. 1, Char. 108: outer conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) 
an applicator located at a distal end of the flexible coaxial cable, (Fig. 5, Char. 238: instrument tip) the applicator having an energy delivery structure connected to receive microwave energy from the coaxial cable and to deliver the received microwave energy into biological tissue at the treatment site, (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line, to produce fields that couple into biological tissue (242) to coagulate and cut said tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Subramiam to 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 2015/0374436 A1) in view of Hancock (2013/0289557 A1), as applied to claim 1 above, and further in view of Rappaport et al. (hereinafter “Rappaport”) (US 2002/0091427 A1).
Regarding claim 3, the combination of Subramaniam/Hancock, as applied to claim 1 above, does not explicitly teach the flexible coaxial cable includes an inflation channel arranged to deliver an inflation medium into a volume enclosed by the balloon.
Rappaport, in a similar field of endeavor, teaches a flexible coaxial cable (Fig. 1, Char. 10: catheter) including an inflation channel (Fig. 1, Char. 26: inflation tube) arranged to deliver an inflation medium into a volume enclosed by a balloon. (Page 2, Par. [0027]: balloon (22) is inflated by introduction of fluid through inflation tube (26))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Subramaniam/Hancock, as applied to claim 1 above, to incorporate the teachings of Rappaport, and include an inflation channel within the coaxial feed line. Doing so would 
Regarding claim 4, the combination of Subramaniam/Hancock/Rappaport, as applied to claim 3 above, does not explicitly teach the internal conductive element comprises a portion of an inner conductor of the flexible coaxial cable that protrudes into the volume enclosed by the balloon to form a monopole antenna for launching the microwave energy into biological tissue at the treatment site.
Rappaport further teaches an internal conductive element (Fig. 1, Char. 20: spiral antenna) comprises a portion of an inner conductor (Fig. 1, Char. 16: inner conductor) of the flexible coaxial cable (Fig. 1, Char. 12: coaxial cable) that protrudes into the volume enclosed by the balloon to form a monopole antenna for launching the microwave energy into biological tissue at the treatment site. (Fig. 1: The inner conductor (16) protrudes into the volume enclosed by balloon (22) and becomes spiral antenna (20))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Subramaniam/Hancock/Rappaport to further include the teachings of Rappaport and substitute the first electrode (184) of Subramaniam with the spiral electrode of Rappaport. Doing so would allow the device to benefit from a wider and deeper lesion profile, and would provide for greater heating accuracy and controllability, as suggested in Rappaport. (Abstract)
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux525 (US 2005/0171525 A1) in view of Hancock (2013/0289557 A1), as applied to claim 1 above, and further in view of Kelly et al. (hereinafter “Kelly”) (US 2008/0275445 A1).
Regarding claim 16, the combination of Rioux525/Hancock, as applied to claim 1 above, teaches
a generator for suppling energy; (Hancock: Page 8, Par. [0114]: a generator (not shown) produces and sends microwave and RF energy- it is implicit that this feature be present in the Rioux525/Hancock combination based on the rejection to claim 1 above)
an electrosurgical instrument according to claim 1, (For simplicity purposes, please see the rejection to claim 1, with respect to Rioux525 in view of Hancock, above)
wherein a flexible coaxial cable is connected at its proximal end to the generator, (Rioux525: generator (1440) is connected to the proximal end of catheter (1400)) 
The combination of Rioux525/Hancock, as applied to claim 1 above, does not explicitly teach a surgical scoping device having an instrument cord for insertion in a patient to a treatment site located inside the patient's duodenum; wherein the flexible coaxial cable and applicator are insertable together with the instrument cord to the treatment site.
Kelly, in a similar field of endeavor, teaches a surgical scoping device (Fig. 24, Char. 111: endoscope) having an instrument cord for insertion in a treatment site (Fig. 24, Char. 164: shaft) located inside a duodenum of a patient (Pages 8-9, Par. [0111]: the device can be placed in the duodenum); wherein the flexible coaxial cable and applicator are insertable together with the instrument cord to the treatment site. (Fig. 24, ablation structure (101) is located within shaft (164). One of ordinary skill in the art would recognize that flexible shaft (41) (which could comprise a coaxial cable (Pages 8-9, Par. [0111])) would be located within the shaft (164) to connect ablation structure (101) with hub/handle (162))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rioux525/Hancock, as applied to claim 1 above, to incorporate the teachings of Kelly, and include a surgical scoping device with an instrument cord for insertion in a patient to a treatment site located inside the patient’s duodenum, wherein the flexible coaxial cable and the applicator are insertable together with the instrument cord to the treatment site. Including a surgical scoping device would help the user confirm that the procedure is complete, and evaluate the target site before and after the procedure. (Kelly: Page 7, Par. [0101]). Making the flexible coaxial cable and applicator insertable together with the instrument cord to the treatment site minimizes the need for alternative entry paths to the treatment site.
Regarding claim 17, the combination of Rioux525/Hancock/Kelly, as applied to claim 16 above, teaches the instrument cord (Kelly: Fig. 24, Char. 164: shaft – it is implicit that this feature is present in the Rioux/Hancock/Kelly combination, based on the rejection to claim 16 above) has a longitudinal instrument channel running therethrough, and wherein the flexible coaxial cable and applicator are dimensioned to be slidably (Kelly: Fig. 24, ablation structure (101) is located within shaft (164). One of ordinary skill in the art would recognize that shaft (164) would have a lumen or channel to house at least ablation structure (101), and that in order to be housed within the channel, ablation structure (101) and the coaxial cable would be dimensioned to be slidably mounted in the instrument channel. – it is implicit that this feature is present in the Rioux/Hancock/Kelly combination, based on the rejection to claim 16 above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794